 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604Alcon Fabricators, a Division of Alcon Industries and International Union, United Automobile, Aero-space & Agricultural Implement Workers of America, UAW, and its Local 217.  Case 8ŒCAŒ26240 July 18, 2001 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On June 25, 1998, Administrative Law Judge Bernard Ries issued the attached Supplemental Decision and Or-der on remand.  The General Counsel and the Charging Parties filed exceptions and supporting briefs, the Re-spondent filed an answering brief, and the Charging Par-ties filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Supplemental Order. On March 27, 1995, Judge Ries issued a decision find-ing that the Respondent violated Section 8(a)(1) and (5) of the Act, inter alia, by withdrawing recognition from the Union based on a claim of good-faith reasonable doubt of the Union™s continuing majority support among the unit employees, and by refusing to bargain with the Union regarding the terms and conditions of employment of unit employees.1  The Board substantially affirmed the judge™s rulings and, with minor modifications, adopted the judge™s recommended Order.2 The Board petitioned the Sixth Circuit Court of Ap-peals for enforcement of its Order.  The Sixth Circuit de-nied the Board™s petition.3  As we discuss further below, the Sixth Circuit held, in relevant part, that: (a) the Board™s conclusion that the Respondent violated the Act when it withdrew recognition from the Union was not supported by an adequate consideration of the totality of the evidence as it related to the reasonableness of the Re-spondent™s good-faith doubt; and, (b) the administrative law judge failed to make credibility determinations neces-sary to proper consideration of the Respondent™s claim of good-faith doubt.  The court noted that while other courts may have ﬁcollapsed the good-faith doubt defense into the [loss of majority] ‚in fact™ defense by elevating an em-ployer™s burden with respect to the former . . . neither this court nor the Supreme Court has abandoned the inde-pendence of these defenses.ﬂ  Accordingly, the court re-manded the proceedings for further consideration of whether the Respondent entertained a good-faith doubt as to whether the Union continued to enjoy the support of a majority of the unit employees.                                                                                                                      1 The certified unit consists of: All welders, welder-fitters, press brake operators, and material han-dlers at Respondent™s 1234 West 78th Street, Cleveland, Ohio facil-ity, excluding all office clerical employees, professional employees, guards, supervisors and all other employees. 2 317 NLRB 1088 (1995). 3 113 F.3d 1235 (1997). The Board accepted the remand from the Sixth Circuit and remanded the proceedings to the chief administrative law judge for action consistent with the court™s remand.4  In its remand order, the Board noted that, while the in-stant proceedings were pending before the Board pursu-ant to the court™s remand, the United States Supreme Court issued its decision in Allentown Mack Sales & Ser-vice, Inc. v. NLRB.5  At issue in Allentown Mack was, inter alia, whether substantial evidence on the record as a whole supported the Board™s conclusion that the em-ployer™s poll of its employees™ support for the union was unlawful because the employer had not demonstrated that it had a reasonable doubt, based on objective consid-erations, that the union continued to enjoy the support of a majority of the bargaining unit employees.  As we dis-cuss below, the Court addressed the Board™s interpreta-tion and application of the good-faith-doubt standard and concluded, contrary to the Board, that the evidence sup-ported Allentown Mack™s claim of good-faith doubt.  In light of the Supreme Court™s Allentown Mack decision, the Board invited the parties in the instant case to submit briefs to the administrative law judge regarding the im-pact of that decision on these proceedings.6 On remand, the judge made the requisite credibility de-terminations. On the basis of those determinations, he found that the Respondent had a good-faith uncertainty as to the Union™s continued majority support.  He there- 4 Order remanding proceeding (unpublished), April 9, 1998. 5 522 U.S. 359 (1998). 6 Following the Supreme Court™s decision in Allentown Mack, the Board established a new standard for determining the lawfulness of an employer™s unilateral withdrawal of recognition from an incumbent union.  In Levitz Furniture Co., 333 NLRB 717 (2001), which issued subsequent to the judge™s supplemental decision, the Board overruled Celanese Corp., 95 NLRB 664 (1951), and its progeny insofar as they permitted an employer to withdraw recognition from an incumbent union on the basis of a good-faith doubt of the union™s continued majority status.  The Levitz Board held that an employer may unilaterally withdraw recognition from an incumbent union only where the union has actually lost the support of the majority of the bargaining unit employees.ﬂ  Id.  However, the Board also held that its analysis and conclusions in that case would only be applied prospectively; ﬁall pending cases involving withdrawals of recognition [will be decided] under existing law; the ‚good-faith uncertainty™ standard as explicated by the Supreme Courtﬂ in Allentown Mack, supra.  Id., slip op. at 12.  Thus, in this case, we apply the law of the case established by the Sixth Circuit™s remand and the ﬁreasonable uncertaintyﬂ standard of Allen-town Mack. 334 NLRB No. 85  ALCON INDUSTRIES 605fore concluded that the Respondent™s withdrawal of rec-ognition was not unlawful.  We agree with the judge that, in light of the Sixth Circuit™s remand and the Supreme Court™s opinion in Allentown Mack, the Respondent did not unlawfully withdraw recognition from the Union.  Five of the fourteen or fifteen unit employees advised the Respondent that they did not wish to be represented by the Union; a decertification petition was filed; two em-ployees advised the Respondent™s plant manager that, in their view, a majority of the employees no longer sup-ported the Union; and the Respondent withdrew recogni-tion within a few months of these expressions of lack of support for the Union. ORDER The National Labor Relations Board adopts the rec-ommended Supplemental Order of the administrative law judge and orders that the complaint in Case 8ŒCAŒ26240 is dismissed.  SUPPLEMENTAL DECISION AND ORDER ON REMAND BERNARD RIES, Administrative Law Judge.  More than 3 years ago, on March 27, 1995, I issued a Decision and Order in this proceeding.  On July 15, 1995, the Board adopted that De-cision and Order, with minor modifications of the Order.  On May 6, 1997, a panel of the United States Court of Appeals for the Sixth Circuit, as urged by the Respondent, reversed the Board™s Decision and Order, but remanded the case to the Board for further findings. I had concluded that, even if I were to credit the three wit-nesses presented by the Respondent to support its claim of an appropriate basis for its February 22, 1994 withdrawal of rec-ognition from the Union, their testimony was, as a matter of law, insufficient to make such withdrawal legally appropriate. In remanding, the Court held that the Board (and the under-signed) had failed to give ﬁadequate consideration of the total-ity of the foregoing facts as they relate to the reasonableness of Alcon™s good-faith doubt defenseﬂ and that proper considera-tion was precluded, in the first instance, by my failure to make credibility determinations.  On April 9, 1998, the Board re-manded the proceeding to Chief Administrative Law Judge Robert A. Giannasi, for the purpose of designating an adminis-trative law judge to prepare a supplemental decision ﬁsetting forth the resolution of credibility issues, findings of fact, con-clusions of law, and recommendations, including a recom-mended order.ﬂ1 On April 22, 1998, Chief Judge Giannasi issued an order no-tifying the parties and the amicus curiae (the AFLŒCIO) that he was appointing the undersigned, who had retired on January 3, 1997, to preside over the remand as a rehired annuitant, and that any submissions should be filed within 30 days.  Briefs were received from the General Counsel and the Respondent in timely fashion.                                                                                                                      1 The Board also denied a motion filed by the Respondent on March 9, 1998, arguing against the need for a remand in view of the Supreme Court™s decision in Allentown Mack Sales & Service, v. NLRB, 522 U.S. 359 (1998).  The Board stated that in view of the remand being ordered, it was ﬁmore appropriate for the Respondent to raise its legal argument to the judge for his consideration.ﬂ  On April 23, 1998, the Respondent filed a motion for reconsideration, which the Board denied on May 28. In Allentown Mack, supra, the Supreme Court considered at length the basic legal issue presented by this case: the standard that the Board must apply in determining the propriety of an employer™s withdrawal of recognition from a union premised on an asserted belief that the union no longer represents a ma-jority of the employees in the bargaining unit.  The Court ac-cepted the rule, usually applied by the Board, that in order to rebut a presumption of continuing union majority status, an employer must prove, by a ﬁpreponderance of the evidence,ﬂ that it harbored a good-faith doubt, based on objective consid-erations, that the union no longer enjoyed the support of a ma-jority of the bargaining unit employees.2 For present purposes, one of the most significant conclusions reached by the Court was that, in applying the reasonable-doubt rule, the word ﬁdoubtﬂ should be understood to mean ﬁuncer-taintyﬂ about a union™s majority status rather than a ﬁdisbeliefﬂ that the majority had been maintained. Of similar import was the Court™s corollary holding that the Board, in assaying whether an employer had achieved the req-uisite state of ﬁuncertainty,ﬂ must seriously consider even un-specific testimony by a manager that an employee had stated that other employees were opposed to union representation.  Thus, a manager testified that a night-shift employee had told him that ﬁthe entire night shift did not want the union.ﬂ  Bloch, the employee, did not testify, and the record was silent as to his basis for making such an assertion.  The Board disregarded the testimony.  The Court held that ﬁabsent some reason for the employer to know that Bloch had no basis for his information, or that Bloch was lying, reason demands that the statement be given considerable weight.ﬂ 522 U.S. 359 at 370. While it would seem that Allentown Mack will have the ef-fect of affording employers greater latitude for disrupting labor-management relationships, the Court™s opinion does not alter the requirement that it is the employer who must shoulder the burden of going forward and demonstrating by a preponderance of the evidence that it entertained the necessary legal doubt of majority.  In the present case, Respondent sought to meet that burden by presenting three witnesses.  In my original decision, I saw no need to make express credibility determinations about their testimony, in view of my opinion that even if they were to be believed, their evidence would be insufficient to carry the day for the Respondent.3  Now I must directly resolve the ques-tion of credibility.  2 While Allentown Mack involved the question of the factual prereq-uisite necessary to conducting a lawful poll of employees for purposes of evaluating majority status, the Court recognized that the same stan-dard of good-faith reasonable doubt applied to both polling and with-drawal of recognition issues. 3 The Sixth Circuit inadvertently refers to ﬁthe ALJ™s conclusion that five employees . . . continued to disdain representation.ﬂ  At no point did I reach such a ﬁconclusion,ﬂ a fact which the court of appeals sub-sequently recognized by remanding this case for ﬁcredibility determina-tions which the ALJ failed to make. . . .ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606In my earlier decision, I pointed out deficiencies I had dis-cerned in the testimony of Respondent™s witnesses, and I incor-porate that discussion here.  In re-reading the transcript of pro-ceedings, it still seems obvious that some of the testimony raises serious suspicionŠone example is Montemagno™s attri-bution of a remarkably similar statement to two different em-ployees at two different times; another is Martin™s apparently illogical testimony that employee Raymond had turned against the Union and, at the same time, was angry at employee Erring-ton, who circulated the decertification petition, for causing union-related ﬁdivisionﬂ in the shop.  However, after delibera-tion, I find it difficult to conclude that some suspicious testi-mony is a sufficient basis for discrediting everything said by a witness, especially when none of the testimony is contradicted.4 This becomes particularly important, after Allentown Mack, in the case of the testimony given by Montemagno.  He testi-fied that two employees told him that a majority of the workers did not favor the union (Raymond: ﬁif there was a vote, that the union would be out of thereﬂ; Farkas: ﬁif anybody had a chance to vote on it again that the union would be goneﬂ).  This is pretty thin stuff, totally lacking in detail or provenance, but it is precisely the kind of statement that, in Allentown Mack, the Supreme Court said was entitled to ﬁconsiderable weightﬂ if credited. In deciding to credit Martin, Montemagno, and Mullins, I have taken into account not only the problems with their testi-mony which analysis of the record makes apparent, but also secondary factors which might be said to have a bearing on the veracity of the case presented by Respondent.  Such factors include Respondent™s failure to mention any doubt of majority in its letter withdrawing recognition, which plainly assumes an absolute right to do so after the passage of 1 year following certification; Respondent™s failure to offer the notes referred to by Mullins or to at least explain why they were not offered, which tactics might ordinarily be expected from trial counsel in such a situation; and the failure to produce as a witness Re-spondent™s president, who made the ﬁexecutive decisionﬂ to rescind recognition.  Having considered all elements which might weigh against the credibility of the three witnesses, I have nonetheless concluded that I should accept their uncontro-verted testimony.5                                                                                                                      4 In my first decision, I noted that testimony may be discredited even if not contradicted, citing NLRB v. Ayer Lar Sanitarium, 436 F.2d 45, 49 (9th Cir. 1970).  In the present case, I believe that the evidence which would support the application of that doctrine is, all things con-sidered, wanting. 5 Demeanor plays no role in this conclusion, although it seems prob-able that if any of them seemed to be clearly lying 3 years ago, I might well remember my impression to that effect. I thus find, as I hypothesized in my initial decision, that five out of the fourteen or fifteen unit employees had indicated, within a few months of the February 22 withdrawal of recogni-tion, that they no longer wished to be represented by the Union.  I further find that two employees told Plant Manager Monte-magno in the same time period their belief that the Union did not represent a majority of the employees.  I also find that this information was conveyed to the president of Respondent, and I perceive no tenable ground for concluding that the decision to withdraw recognition was not reached in good faith. Finally, taking into account as well other circumstances such as the ﬁnarrow election victory in 1992ﬂ to which the Court of Appeals adverted, I conclude that, in the words of the Court, ﬁthe totality of the . . . factsﬂ adequately sustains a finding that, to borrow from the Allentown opinion, Respondent ﬁhad rea-sonable, good-faith grounds to doubtŠto be uncertain aboutŠthe union™s retention of majority support.ﬂ 522 U.S. 359 at 370, emphasis in original.  I shall therefore recommend that the charge and the complaint be dismissed. CONCLUSIONS OF LAW 1.  The Respondent, Alcon Fabricators, a Division of Alcon Industries, is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. 2.  International Union, United Automobile, Aerospace & Agricultural Implement Workers, UAW, and its Local 217, is a labor organization within the meaning of Section 2(5) of the Act. 3.  The Respondent has not violated the Act as alleged in the complaint. On these findings of fact, conclusions of law, and the entire record in this proceeding, I issue the following recommended6 ORDER It is ordered that the charge and the complaint in Case 8ŒCAŒ26240 be, and it is, dismissed.  6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses.  